COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-285-CV





JOE R. STEWART	APPELLANT



V.



JULIE C. STEWART	APPELLEE



------------



FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Joe R. Stewart filed a notice of appeal on August 20, 2009 complaining of a judgment signed on May 15, 2009 but acknowledging that the judgment had been modified on July 21, 2009 and not yet reduced to writing.  We therefore notified Appellant on August 28, 2009 of our concern that we lack jurisdiction over this appeal because it appears that there is no final judgment, and we also informed him that his notice of appeal is premature.
(footnote: 2)  We indicated that this case would be dismissed for want of jurisdiction if the parties did not furnish this court with a signed copy of the final judgment that Appellant wishes to appeal by September 17, 2009.
(footnote: 3)   We have received no response.

The time for perfecting an appeal in a civil case runs from a signed judgment, not an oral rendition.
(footnote: 4)  
Accordingly, because the July 21, 2009 modifications to the former judgment have not been reduced to writing,
(footnote: 5) we dismiss this appeal for want of jurisdiction.
(footnote: 6)
								PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED:  October 22, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 26.1(a), 27.1(a).


3:See
 Tex. R. App. P. 42.3(a), 43.2(f).


4:See
 Tex. R. App. P. 26.1.


5:See Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment).


6:See
 Tex. R. App. P. 42.3(a), 43.2(f).